Case 2:20-cv-01366-JDC-KK Document 7 Filed 01/06/21 Page 1 of 1 PageID #: 40




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION

STERLING REVENA RIVERS                       :          DOCKET NO. 2:20-cv-1366
  REG. # 19231-078                                          SECTION P

VERSUS                                       :          JUDGE JAMES D. CAIN, JR.

J. McCOLLOUGH, ET AL                         :          MAGISTRATE JUDGE KAY


                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this matter be

DISMISSED WITH PREJUDICE as frivolous and for failing to state a claim upon which

relief may be granted, pursuant to 28 U.S.C. § 1915.

       The Clerk of Court is instructed to send a copy of this Judgment to the keeper of the

three strikes list in Tyler, Texas.

       THUS DONE AND SIGNED in Chambers, on this 6th day of January, 2021.



                         __________________________________
                                 JAMES D. CAIN, JR.
                         UNITED STATES DISTRICT JUDGE
